DETAILED ACTION
This action is responsive to the Amendment filed on August 23, 2022. Claims 1-13 have been cancelled. Claims 14-20 are pending in the application. Claims 14 and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 23, 2022 was filed after the mailing date of the Office action on December 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of wherein constructing at least one query further comprises analyzing one or more recallable terms, wherein the one or more recallable terms comprise infrequent terms that occur frequently in electronic messages that contain: the attachable entity or content related to the attachable entity, in combination with the other elements recited, which is not found in the prior art of record. The closest found prior art is Miklos, which teaches determining a message feature of an electronic communication based on term frequency in the electronic communication and inverse document frequency in a collection of electronic communications, and using the message feature as a search parameter for documents to be attached to the electronic communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Larky et al. (US Patent No. 6,970,908) for “the self-learning may be enabled by correlating words, phrases, and other terms in email message text to a determined frequency of email transmission accompanied by attachments. In one embodiment, this correlation is performed by parsing of message texts. Where a strong correlation between certain words, phrases and other terms and frequency of attachments transmitted with email messages is found, the words, phrases and other terms may be identified as keywords and `key phrases,` and added to a keywords/phrases database accordingly” (see col. 4, lines 20-29). Applicants published specification recites that “[r]ecallable terms 424 may comprise infrequent terms that occur frequently in electronic messages that contain the attachable entity or content related to the desired attachable entity. For example, a recallable term 424 may occur in at least 30% of messages associated with attachable entity A, occur in less than 1% of messages not associated with attachable entity A, and was received in a user's mailbox within a certain timeframe” (see [0053]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




09-10-2022
/DARA J GLASSER/Examiner, Art Unit 2161       














/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161